Action by plaintiff — a seaman — to recover damages for injuries sustained by falling from a ladder on a vessel owned and operated by defendant. Judgment in favor' of plaintiff reversed on the facts and a new trial granted, costs to appellant to abide the event, unless plaintiff, within ten days after the entry of the order herein and service of a copy thereof upon his attorney, stipulate that the verdict be reduced to $4,500, in which event the judgment, as so modified, is unanimously affirmed, without costs. We are of the opinion that the jury assessed the damages at too high a figure and the amount should be reduced to $4,500. Lazansky, P. J., .Young, Carswell, Davis and Johnston, JJ., concur.